Citation Nr: 0925527	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  02-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of 
hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1979 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In December 2005, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In May 2005, the Veteran testified at a personal hearing 
before the undersigned, sitting in Washington, DC.  A 
transcript of the hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required on her part.


REMAND

The Board finds that another remand is necessary to achieve 
compliance with the December 2005 Remand orders.  In this 
regard, the Board notes that the December 2005 Remand ordered 
that records from Walter Reed Army Medical Center (WRAMC) 
relevant to the Veteran's 1997 hysterectomy be obtained and 
that the Veteran be scheduled for a VA examination to 
ascertain whether any of her residuals of her hysterectomy, 
or the hysterectomy itself, were related to her military 
service. 

The records from WRAMC were obtained.  Further, the Veteran 
was afforded two VA examinations with respect to this claim.  
However, the Board finds that neither examination report is 
adequate for the purposes of deciding this claim.  .  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.).

Specifically, a February 2007 VA examiner did not have access 
to the claims file.  The mere fact that an examiner did not 
have access to the claims file does not render the opinion 
inadequate; if the medical history provided to the examiner 
from other sources, such as the Veteran, is complete, then a 
review of the claims file by the examiner is not wholly 
necessary for the examiner to form a well-reasoned opinion.  
See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  However, the 
February 2007 VA examination report contains relatively 
little detail with respect to the Veteran's somewhat complex 
medical history, such as details of the in-service right 
salpingectomy in 1983, treatment records dated between the 
time of that operation and the hysterectomy in 1997, which 
would show the changes in the Veteran's health that would 
warrant a hysterectomy and of the hysterectomy itself.  For 
these reasons, the Board determines that the February 2007 VA 
examination report is insufficient for rating purposes. 

As for a March 2009 VA examination, the examiner noted the 
Veteran's self-reported medical history, examined the 
Veteran, and reviewed the claims file (albeit after the 
examination).  However, the only opinion the March 2009 
examiner offered was to say that the Veteran's residuals of 
her hysterectomy were a result of her hysterectomy.  The 
examiner did not offer an opinion as to whether the need for 
the hysterectomy was in any way related to service, to 
include the 1983 salpingectomy.  Accordingly, this 
examination report is also not adequate.  Therefore, the 
Board determines that another remand is required in order to 
obtain an adequate VA examination and opinion with respect to 
the etiology of the Veteran's residuals of hysterectomy.

Finally, the Board notes that the most recent VA treatment 
record in the file is dated in December 2006.  While the 
claim is in REMAND status, the RO/AMC should obtain any 
additional relevant VA treatment records from the Washington, 
DC VA hospital, dated from December 2006 forward.

Accordingly, the case is REMANDED for the following action:

1. The VA Medical Center in Washington, 
D.C. should be requested to furnish copies 
of any and all treatment records related 
to the Veteran from December 2006 to the 
present.

2. Then veteran should be afforded a VA 
examination to determine the etiology of 
any currently manifested residuals of 
hysterectomy.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
residuals of hysterectomy are related to 
her military service.  The examiner should 
specifically address the following 
questions:

a)	Is it at least as likely as not that 
the Veteran's current residuals of 
hysterectomy are related to her 
military service, to include the 1983 
right salpingectomy?

b)	Is it at least as likely as not that 
the Veteran's 1997 hysterectomy, to 
include developments in her health 
that led to the hysterectomy, were a 
result of her military service, to 
include the 1983 right salpingectomy.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4. After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
May 2009 supplemental statement of the 
case.  The Veteran and her representative 
should then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

